IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
K.M.M., A CHILD,

             Petitioner,

 v.                                                      Case No. 5D18-1047

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 27, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, and Leon
G. Kazanzas, Assistant Public Defender,
Daytona Beach, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the November 20, 2017 final

orders of disposition rendered in Case Nos. 2016-31617-CJCI and 2017-31287-CJCI, in

the Circuit Court in and for Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


COHEN, C.J., WALLIS and EDWARDS, JJ., concur.